DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary amendment filed on March 10, 2020 is acknowledged. Accordingly claims 1-15 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi U.S. Patent Application Publication No. 2007/0046426 A1in view of Hoyos et al (hereinafter “Hoyos”) U.S. Patent Application Publication No. 2008/0122578 A1.

As per claims 1, 14 and 15, Ishibashi discloses an information processing apparatus comprising: 
a memory configured to store instructions (see fig. 3, which discloses Ticket information managing device 13); and 
a processor configured to execute the instructions to: 
acquire, from a captured image obtained by capturing a passenger who is boarding on an airplane and has not yet passed through a boarding gate corresponding to the airplane, biometric information of the passenger (see fig. 3, which discloses that “acquire facial image in boarding procedure (first facial image)”); 
specify boarding reservation information regarding the boarding by using the acquired biometric information (0034, which discloses that “Here, the facial image shot by the camera 12 is referred to as a first facial image. The camera 12 functions as a first facial image acquiring device (first biometric information acquiring means). The camera 12 is set in the vicinity of, e.g., the ticketing device 11. That is, the camera 12 acquires the first facial image as biometric information of the passenger M2 who is currently subjected to the boarding procedure (boarding ticket issuing processing) by the ticketing device 11.”); and 
output information used for supporting a procedure of the passenger at the boarding gate based on the specified boarding reservation information (0034, which discloses that “The first facial image of the passenger M2 shot by the camera 12 is supplied to the ticketing device 11. The ticketing device 11 supplies information such as a ticket number of the boarding ticket, a name of the passenger, a flight number of the passenger plane or a seat number as well as the first facial image as passenger information to the ticketing information managing device 13.”). 
Alternatively Hoyos discloses 
acquire, from a captured image obtained by capturing a passenger who is boarding on an airplane and has not yet passed through a boarding gate corresponding to the airplane, biometric information of the passenger (see fig. 1, which discloses that “passenger arrives at check-in area 14…. Acquire biometric template of passenger at check-in station 12”); 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Ishibashi and incorporate a method comprising: acquire, from a captured image obtained by capturing a passenger who is boarding on an airplane and has not yet passed through a boarding gate corresponding to the airplane, biometric information of the passenger in view of the teachings of Hoyos in order to enhance security of the boarding passenger airplane.

As per claim 2, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to: 
issue a token ID corresponding to registered biometric information of the passenger for each passenger and associates the registered biometric information with the boarding reservation information in advance via the token ID (0039); and
specify the boarding reservation information on the passenger based on the token ID corresponding to the registered biometric information successfully matched with the biometric information (0039). 

As per claim 10, Ishibashi discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
specify each boarding reservation information on the passenger by using the biometric information of all passengers included in the captured image (0034; 0039); and
output a list screen including the specified boarding reservation information (0034; 0039).

As per claim 11, Ishibashi discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
	specifying unit specifies specify the boarding reservation information by using the biometric information of the passenger specified on a screen displaying the captured image (see fig. 6); and
output the specified boarding reservation information on the screen (see fig. 6). 

As per claim 12, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
input an extraction condition of the passenger (0105); and
extract the passenger corresponding to the boarding reservation information satisfying the extraction condition out of passengers included in the captured image (0105; 0119).

As per claim 13, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
out of images captured by an image capture device arranged in an airport (see claim 8), 
select an image from which the biometric information of the passenger to be searched for is acquired (see claim 8); and
output positional information on the passenger in the airport based on the selected image (see claim 8).

Claim(s) 3-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi U.S. Patent Application Publication No. 2007/0046426 A1in view of Hoyos et al (hereinafter “Hoyos”) U.S. Patent Application Publication No. 2008/0122578 A1 as applied to claim 1 above, and further in view of Stelling et al (hereinafter “Stelling”) U.S. Patent Application Publication No. 2015/0025920 A1
As per claim 3, Ishibashi failed to explicitly disclose the information processing apparatus, wherein the information includes priority in a procedure of the passenger performed at the boarding gate. 
Stelling discloses the information processing apparatus, wherein the information includes priority in a procedure of the passenger performed at the boarding gate (0028; 0030; 0034). 
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Ishibashi and incorporate a method wherein the information includes priority in a procedure of the passenger performed at the boarding gate in view of the teachings of Stelling in order to enhance orderly boarding of passenger airplane.

As per claim 4, Ishibashi failed to explicitly disclose the information processing apparatus,
wherein the boarding reservation information includes a class of a seat in the airplane or a category of the passenger set by an airline company, and
wherein the processor is further configured to execute the instructions to output unit outputs the priority based on the class or the category.
Stelling discloses the information processing apparatus,
wherein the boarding reservation information includes a class of a seat in the airplane or a category of the passenger set by an airline company (0028; 0030; 0034), and
wherein the processor is further configured to execute the instructions to output unit outputs the priority based on the class or the category (0028; 0030; 0034).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the information processing apparatus of Ishibashi and incorporate a information processing apparatus wherein the boarding reservation information includes a class of a seat in the airplane or a category of the passenger set by an airline company, and wherein the processor is further configured to execute the instructions to output unit outputs the priority based on the class or the category in view of the teachings of Stelling in order to enhance orderly boarding of passenger airplane.

As per claim 5, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to output a waiting place prepared for boarding corresponding to the priority (0006; 0092; 0201).

As per claim 6, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to: 
when a person having different priority from the priority corresponding to the waiting place is included in passengers waiting in the waiting place, output the information that suggests guide to another waiting place corresponding to the priority of the person (0092; 0201). 

As per claim 7, Ishibashi further discloses the information processing apparatus, wherein the boarding reservation information further includes registered information regarding a predetermined accompanying person (0092; 0201), and
wherein the processor is further configured to execute the instructions to output 
 the priority based on whether or not the accompanying person is present (0092; 0201). 

As per claim 8, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
acquire another biometric information of the passenger from another captured image obtained by capturing the passenger at the boarding gate (see fig. 3 and associated text);
specify the boarding reservation information on the passenger by using the another biometric information (see fig. 4 and associated text; 0031); and
when the accompanying person recorded in the specified boarding reservation information is not included in the another captured image, output the information that suggests a check operation with respect to the accompanying person (see fig. 4 and associated text; 0031; 0034; 0037; 0039; 0040). 

As per claim 9, Ishibashi further discloses the information processing apparatus, wherein the processor is further configured to execute the instructions to:
acquire another biometric information of the passenger from another captured image obtained by capturing the passenger at the boarding gate (0037; 0039; 0040);
specify the boarding reservation information on the passenger by using the another biometric information (0037; 0039; 0040); and
when the accompanying person recorded in the specified boarding reservation information and a detected person detected together with the passenger in the another captured image are not the same, output the information that suggests a check operation with respect to the accompanying person (see fig. 4 and associated text; 0031; 0034; 0037; 0039; 0040). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        June 7, 2022